— In a proceeding pursuant to CPLR article 78 to set aside a tax deed and for related relief, Daniel Hiram Deeks appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Marrison, J.), entered January 31, 1990, which granted the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The order and judgment was superseded by an order of the *776same court, dated September 5, 1990. The appeal from the order dated September 5, 1990, is decided herewith (see, Matter of T.E.A. Mar. Automotive Corp. v Scaduto, 181 AD2d 776 [decided herewith]). Bracken, J. P., Harwood, Eiber and O’Brien, JJ., concur.